tcmemo_2011_180 united_states tax_court hal d hicks petitioner v commissioner of internal revenue respondent docket no filed date edward p guttenmacher for petitioner vivian n rodriguez for respondent memorandum findings_of_fact and opinion foley judge after concessions the issues for decision are whether petitioner is liable for a sec_6663 a fraud_penalty with respect to his underpayment_of_tax and whether 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent may assess penalties and interest relating to petitioner’s liability findings_of_fact during year in issue petitioner owned and operated multiple businesses including midwest transit which was in the business of transporting mail fuel suppliers issued midwest transit fuel rebate checks which were cashed by midwest transit employees who delivered the proceeds to petitioner during the year in issue petitioner used for personal purposes dollar_figure of proceeds from the fuel rebate checks on date petitioner incorporated mail trans inc mail trans as an s_corporation at all times during petitioner was the sole shareholder of mail trans in date mail trans purchased an airplane from raytheon corp for approximately dollar_figure million in date the airplane with petitioner’s accountant on board was flown from wichita kansas to oklahoma city oklahoma where it was refueled before returning to wichita at the time of the flight the airplane was not painted and the interior was unfinished after the flight raytheon corp completed the airplane and in 2a fuel rebate is typically a refund provided by a fuel supplier to the purchaser of its fuel if for example gallons of fuel is purchased from a supplier at dollar_figure a gallon and the purchaser receives a 3-cent-per-gallon rebate from the supplier the supplier would mail a fuel rebate check to the purchaser for dollar_figure date petitioner took delivery of it mail trans was not in the business of transporting mail and the airplane was not used for any business_purpose on date mail trans filed its form_1120s u s income_tax return for an s_corporation mail trans’ return on which it reported a dollar_figure net_loss from trade_or_business activities the return contained only two entries ie dollar_figure in gross_receipts and a dollar_figure depreciation deduction the dollar_figure depreciation deduction was attributable to month of depreciation relating to the airplane on date petitioner filed his form_1040 u s individual_income_tax_return return petitioner did not report as income the dollar_figure of proceeds from the fuel rebate checks on schedule e supplemental income and loss of his return petitioner reported a dollar_figure passthrough loss attributable to mail trans schedule e loss on date after a criminal investigation led by assistant u s attorney george a norwood criminal proceedings in the u s district_court for the southern district of illinois district_court were initiated against petitioner on date petitioner signed an agreement in which he pleaded guilty to willfully making and submitting a false tax_return in violation of sec_7206 and to falsifying a fuel use certification form in violation of u s c sec_1001 and sec_1002 plea agreement the plea agreement provided that it does not prohibit the united_states any agency thereof or any third party from initiating or prosecuting any civil proceedings directly or indirectly involving defendant on date the district_court filed an amended stipulation of facts signed by mr norwood petitioner and david helfrey petitioner’s attorney the amended stipulation of facts provided that petitioner willfully made signed and filed his federal_income_tax return and that petitioner did not believe the return was true correct and complete as to every material matter the amended stipulation of facts also provided the income_tax return was false as to a material matter as follows the defendant failed to report on the income_tax return approximately dollar_figure in income_tax received through rebate checks issued to his company which the defendant used for his own personal_use in addition the defendant took an unauthorized depreciation deduction of dollar_figure in the tax_year for an airplane purchased by one of his companies the unauthorized deduction passed through from the defendant’s s_corporation mail trans tax returns to the defendant’s individual_income_tax_return for the amount that passed through was dollar_figure the parties agree that the tax loss for relevant conduct purposes for in this case is dollar_figure on date the district_court held a sentencing hearing relating to petitioner’s criminal case the district_court readily acknowledged that it did not know the correct amount of the tax loss incurred as a result of petitioner’s misconduct and was willing to accept petitioner’s requested downward adjustment to the proposed amount because that adjustment ie from dollar_figure to dollar_figure did not affect the sentencing guideline range on date the district_court entered a judgment of conviction judgment pursuant to which petitioner was sentenced to months in prison and ordered to pay the u s postal service dollar_figure in restitution the internal_revenue_service irs dollar_figure in restitution and the district_court a dollar_figure assessment and a dollar_figure criminal fine the district_court determined that petitioner did not have the ability to pay interest and waived the interest requirement with respect to the dollar_figure restitution award and the dollar_figure fine on date respondent issued petitioner a notice_of_deficiency relating to in the notice respondent determined that petitioner underreported his income by dollar_figure ie the amount of fuel rebates used for personal purposes and disallowed the schedule e loss ie the flowthrough expense relating to mail trans’ dollar_figure depreciation deduction as a result respondent determined that petitioner was liable for a dollar_figure deficiency in addition respondent determined that all or part of the underpayment_of_tax required to be shown on petitioner’s return was due to fraud and that petitioner was therefore liable for a dollar_figure sec_6663 fraud_penalty on date assistant u s attorney for the southern district of illinois gerald m burke filed two certificates of release of lien relating to the judgment against petitioner collectively certificates of release the certificates of release provided that the requirements of section c of title of the united_states_code have been satisfied with respect to the judgment together with all statutory additions and that the lien for this judgment and statutory additions has thereby been released on date petitioner while residing in florida filed his petition with the court on date petitioner made a restitution payment to the irs of approximately dollar_figure the irs did not deem this payment received until date opinion petitioner concedes that he underreported his taxes and that he is liable for a sec_6663 civil_fraud penalty with respect to the portion of the underpayment_of_tax relating to 3tit u s c sec c provides an order of restitution made pursuant to sections or 3663a is a lien in favor of the united_states on all property and rights to property of the person fined the lien arises on the entry of judgment and continues for years or until the liability is satisfied remitted set_aside or is terminated under subsection b dollar_figure of unreported income consequently petitioner’s entire underpayment_of_tax is treated as attributable to fraud and subject_to a 75-percent penalty unless petitioner establishes by a preponderance_of_the_evidence that a particular portion of the underpayment is not attributable to fraud see sec_6663 sec_7454 rule b 94_tc_654 79_tc_995 affd 748_f2d_331 6th cir petitioner contends that he is not liable for a sec_6663 civil_fraud penalty with respect to the portion of underpayment_of_tax relating to the disallowed schedule e loss ie mail trans’ dollar_figure airplane depreciation deduction we disagree petitioner formed mail trans and purchased the airplane in date the airplane was flown once in mail trans however did not place the airplane in service in that year in fact the airplane was not completed and petitioner did not take delivery of it until furthermore the airplane was not used for any business_purpose and despite its moniker mail trans was not in the mail transportation business nevertheless mail trans reported a dollar_figure airplane depreciation deduction ie a deduction equal to month of depreciation on its return see sec_167 84_tc_739 affd on another issue 803_f2d_1572 11th cir sec_1 a - b a -11 e i income_tax regs petitioner’s machinations substantial_understatement of income concealment of income and filing of false documents convince us that he intended to evade tax see 781_f2d_1566 11th cir affg tcmemo_1985_63 99_tc_202 accordingly we sustain respondent’s determination all of petitioner’s contentions are unconvincing petitioner’s primary contention is that the district court’s judgment and the two certificates of release filed with respect to the judgment precluded respondent from assessing penalties relating to petitioner’s deficiency in essence petitioner contends that the doctrine_of collateral_estoppel applies with respect to his tax_liability we reject this contention for the following reasons first although petitioner pleaded guilty to willfully making and submitting a false tax_return petitioner’s tax_liability was not an essential element of the government’s case and was not actually litigated see sec_7206 440_us_147 132_tc_279 furthermore the district_court did not make ultimate findings_of_fact with respect to petitioner’s tax_liability see hi-q pers inc v commissioner supra pincite 105_tc_141 second the district_court in ordering that petitioner make restitution payments to the irs as part of the judgment did not make a determination of petitioner’s civil tax_liability and did not bar the commissioner from assessing a greater amount of civil tax_liability see 419_f3d_829 8th cir affg tcmemo_2003_332 419_f3d_1135 11th cir providing that an order to pay restitution is a criminal_penalty rather than a civil penalty 183_f3d_535 6th cir affg tcmemo_1997_566 indeed the district_court estimated the restitution amount and acknowledged that it may not have been the correct amount third the plea agreement explicitly provided that it does not prohibit the united_states any agency thereof or any third party from initiating or prosecuting any civil proceedings directly or indirectly involving defendant cf creel v commissioner supra pincite in addition there was no reference to petitioner’s civil tax_liabilities in either the restitution order or the certificates of release and we cannot infer from the language in the certificates of release that the district 4the government when a criminal proceeding is undertaken does not surrender its right to collect tax deficiencies or civil_fraud additions 317_us_492 303_us_391 157_f2d_820 2d cir see also 54_tc_1121 court determined that petitioner satisfied both his criminal and civil tax_liabilities accordingly respondent’s ability to assess additional penalties on the deficiency relating to petitioner’s return was not limited by the plea agreement the district court’s judgment the restitution order or the certificates of release petitioner also contends that the stipulation of facts limits his liability the stipulation of facts provides that the income_tax return was false as to a material matter as follows and petitioner contends that this language establishes that the return was false with respect to only one item ie the unreported income relating to the rebate checks simply put the language false as to a material matter emphasis added does not preclude a finding that the return was false with respect to more than one item finally we reject petitioner’s contention that he is not liable for a sec_6663 fraud_penalty 5petitioner also contends that respondent is precluded from assessing interest on the deficiency relating to petitioner’s return our jurisdiction to redetermine a deficiency in tax generally does not extend to statutory interest imposed pursuant to sec_6601 see sec_6213 sec_6214 sec_7481 rule a c 115_tc_329 85_tc_527 indeed sec_6601 provides that interest is excluded from the definition of a tax for purposes of sec_6211 and thus such interest is not a part of the deficiency over which we have jurisdiction see 95_tc_209 accordingly we do not have jurisdiction over and may not opine on the interest assessment imposed pursuant to sec_6601 because he relied on professional advice ie the advice of raytheon corp employees his accountant and those who helped him form mail trans in support of this contention petitioner offered merely his testimony which simply was not credible see sec_6664 contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
